                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


WENDY LAWSON                                                                          PLAINTIFF


v.                                                                          NO. 3:19-CV-10-CRS


ANDREW M. SAUL,
Commissioner of Social Security                                                    DEFENDANT


                                 MEMORANDUM OPINION



       This matter is before the court for consideration of the Findings of Fact, Conclusions of

Law, and Recommendation of the United States Magistrate Judge (the “report”) in this action

seeking judicial review pursuant to 42 U.S.C. § 405(g) of the denial by the Commissioner of

Social Security (“Commissioner”) of plaintiff Wendy Lawson’s claim for disability insurance

benefits (“DIB”) and Supplemental Security Income (“SSI”).

       The matter was referred to the United States Magistrate Judge for findings and

recommendation. The magistrate judge conducted a review of the findings set forth in the final

decision of the Commissioner, concluding that substantial evidence supported the findings of the

Administrative Law Judge (“ALJ”) and recommending that the Commissioner’s decision be

affirmed. DN 24. Lawson has filed objections to the magistrate judge’s report which we address

below, conducting a de novo review of those portions of the magistrate judge’s report to which

the claimant objects, in accordance with 28 U.S.C. § 636(b)(1)(C).

       By way of background, Lawson was 48 years old on July 23, 2015 when she allegedly

became disabled. Lawson filed a Title II application for a period of disability and DIB and a Title

XVI application for SSI on August 28, 2015. Her claims for benefits were initially denied on
October 23, 2015 and were denied on reconsideration on March 30, 2016. Lawson requested and

was given a hearing before the ALJ on December 21, 2017 at which time she appeared,

represented by counsel, and gave testimony. Testimony was also taken from an impartial

vocational expert who also appeared at the hearing. On May 14, 2018, the ALJ issued a written

opinion evaluating the evidence under the required 5-step process and concluding that

       Based on the application for a period of disability and disability insurance benefits
       protectively filed on August 28, 2015, the claimant is not disabled under sections
       216(i) and 223(d) of the Social Security Act.

       Based on the application for supplemental security income filed on August 28,
       2015, the claimant is not disabled under section 1614(a)(3)(A) of the Social
       Security Act.


       DN 10-2, p. 13, PageID # 70.

       We need not recount the ALJ’s entire analysis here, as it is described in detail in the

magistrate judge’s report. Instead, we focus on the issues raised by Lawson in objection to the

magistrate judge’s findings and recommendation. Lawson’s objections challenge the magistrate

judge’s conclusion that substantial evidence in the administrative record supports the ALJ’s

findings concerning Lawson’s level of pain relief and her limitations. Lawson raises three

particular points in her objections: (1) the ALJ’s conclusion concerning control of Lawson’s pain

is not supported by substantial evidence; (2) the ALJ’s conclusion that Lawson retained the

residual functional capacity to perform full-time light work, with the limitations identified by

the ALJ, was in error; and (3) Lawson’s family physician’s treatment notes are not credible and

competent and should not have been relied upon by the ALJ. DN 25.

       The ALJ found that Lawson has the severe impairments of (1) cervical degenerative disc

disease, (2) lumbar degenerative disc disease, (3) chronic obstructive pulmonary disease

(COPD)/asthma, and (4) obesity. DN 10-2, p. 4, PageID # 61. The ALJ further noted that


                                               -2-
       The record also indicates that the claimant has been diagnosed with and/or treated
       for conditions such as status/post left rotator cuff repair, left foot neuroma,
       Achilles tendinitis, plantar fasciitis, left ankle sprain with tendinitis,
       hypothyroidism, history of Graves disease, cushingoid appearance, hypertension,
       hyperlipidemia, obstructive sleep apnea, sinusitis, allergic rhinitis, hypokalemia,
       benign neoplasm of the skin, cellulitis, vitamin B12 deficiency, and pharyngitis.
       (Exhibits 1F, 4F, 12F through 14F, 17F, 19F, 24F, 25F, and 28F through 31F).
       However, the claimant has increased function and was happy with the results of
       her left rotator cuff repair; she had improved left foot symptoms with conservative
       treatment including physical therapy; and she remained ambulatory without long-
       term use of an assistive device. Furthermore, it appears the conditions listed
       herein were either acute in nature and treated symptomatically or medically
       managed without evidence of significant, ongoing functional limitations or
       complications that lasted or were expected to last 12 consecutive months.
       Therefore, the record supports finding the impairments have not caused more than
       minimal limitation in the claimant’s ability to perform basic work activities for 12
       consecutive months.


Id. Lawson has not challenged these findings.

       Lawson testified at the hearing primarily about back and extremity issues and indicated

she has limited ability to stand, walk, and lift items. As noted by the magistrate judge, the ALJ

found that Lawson’s medically determinable impairments could reasonably be expected to cause

the alleged symptoms, but that Lawson’s statements concerning the intensity, persistence and

limiting effects of these symptoms were not entirely consistent with the medical evidence and

other evidence in the record. DN 10-2, p. 7, PageID # 64.

       More specifically, the ALJ noted the factors set forth in 20 CFR 404.1529(c) and

416.929(c) which must be considered in addition to the objective medical evidence when

assessing the credibility of the claimant’s statements, and then made the necessary

assessment. See DN 10-2, p. 7, PageID #64.

       First, we note that the ALJ stated:

       [T]he claimant’s sever physical impairments warrant limiting her to less than a
       full range of light work with the ability to alternate positions, left upper extremity
       restrictions, limitations on the use of foot pedals, and numerous postural and


                                                -3-
       environmental limits. While the record documents the claimant’s lengthy history
       of pain management and physical therapy for her lower back, neck, and extremity
       pain, as well as COPD/asthma, given evidence of good response to treatment,
       intact use of all extremities, and no long-term use of an assistive device for
       ambulation, the undersigned finds that no further limitations are warranted.

DN 10-2, p. 7, PageID # 64.

       The ALJ noted that “[Lawson] has a lengthy history of multilevel degenerative disc

disease dating back to at least 2012 (Exhibit 7F).” DN 10-2, p. 8, PageID #65. The ALJ

recounted the results of an MRI of the cervical spine done approximately 18 months prior to the

alleged onset date revealing “multilevel changes with disc protrusion at C4-C5, diffuse disc

bulges at C5-C7, mild to moderate compromise of the right lateral recess at C4-C5, and moderate

bilateral neural foraminal narrowing at C5-C6.” Id. She went on to discuss the medical evidence

in detail documenting Lawson’s course of treatment for chronic pain and other symptoms. DN

10-2, pp. 7-10, PageID #s 64-67. The ALJ stated that

       In the 12 months prior to the alleged onset date, the claimant was prescribed
       medications and she regularly received cervical and lumbar epidural steroid
       injections. She typically reported 50 – 60% relief for at least four or five months
       (Exhibit 2F). Exam findings were positive for right positive straight leg raise,
       decreased ankle reflexes, decreased sensation to light touch in the right foot,
       lumbar paraspinous tenderness, cervical spine and shoulder tenderness, and
       decreased grip strength left compared to right. However, the claimant typically
       reported her cervical and lumbar pain was controlled with medication and she
       consistently described functional improvement in daily activities with her pain
       management regimen.


DN 10-2, p. 8, PageID #65. The ALJ considered a plethora of medical records documenting

Lawson’s episodic returns for epidural treatment and medication management which in

combination were reported to provide a level of control of her cervical and lumbar pain. Her

returns for treatment for increased pain in a given area of her body were usually four to five

months after the last treatment. She would report a current pain level of 5 to 8, and Dr. Berg



                                               -4-
would invariably perform another epidural procedure in the painful area, noting that this course

of treatment had previously yielded 50 to 70% reduction in her pain.

       In assessing the record as a whole, the ALJ considered Lawson’s testimony concerning

her back and extremity issues and her assertion that she has a limited ability to stand, walk and

lift items. The ALJ considered her intact ability to ambulate, no long-term need of an assistive

device, her ability to work part-time in a daycare kitchen serving 20 to 45 children per day, to

engage in other daily activities such as driving, going out alone, making purchases, doing light

chores, fixing simple meals, taking care of herself, reading, watching TV, and to maintain a

simple walking and stretching routine. The ALJ indicated that, while the symptoms were not

corroborated in the medical records, he accounted for her non-severe complaints of left arm

numbness post-rotator cuff surgery and left foot issues from tendonitis/ankle sprain with upper

and lower extremity limitations and option to alternate positions on the job. The ALJ also

included environmental limitations to account for Lawson’s history of non-serious respiratory

issues related to asthma/COPD.

       The ALJ found that

       Around the alleged onset date, the claimant reported her pain medication was
       working, but not lasting., at which time her medication was increased. (Exhibit
       2F). Notably, pain management records spanning late 2015 through late 2017
       typically indicate that the claimant continued to report 50-70% relief in radiating
       leg pain, arm pain, and shoulder pain with regular epidural steroid injections
       every few months (Exhibits 7F, 18F, 21F, 26F, and 33F). Despite occasional
       complaints of worsened pain or further examination findings, the claimant
       continued to report well-controlled neck and low back pain with a walking routine
       and medication, with functional improvement in daily activities and no significant
       side effects (Exhibits 7F, 18F, 21F, 26F, and 33F). In fact, recent late 2017 pain
       management records show that the claimant does a simple walking routine and
       has maintained normal gait and stance (Exhibits 26F and 33F).




                                               -5-
       The magistrate judge recounted in detail in his report the record evidence relied upon and

supporting the ALJ’s findings. After fulsome evaluation of all of the relevant information, the

ALJ concluded that

       [T]he undersigned finds that the claimant has the residual functional capacity to
       perform light work as defined in 20 CFR 405.1567(b) and 416.967(b) except she
       would require the ability to alternate positions at 30-60 minute intervals with the
       change taking one to three minutes without leaving the workspace, she could
       occasionally reach overhead with the left arm; she could frequently, but not
       constantly reach out in front and side to side with the left arm; she could
       frequently, but not constantly handle, finger, and feel with the left dominant hand;
       she could never climb ladders, ropes, or scaffolds; she could occasionally stoop,
       crouch, crawl, kneel, and climb ramps or stairs; she should avoid concentrated
       exposure to extremes of cold and heat, fumes, odors, dusts, gases, and pulmonary
       irritants; she could not be exposed to hazards of unprotected heights or dangerous
       moving machinery; and she could only occasionally operate foot pedals with both
       the right and left feet.

       DN 10-2, p. 6, PageID # 63.

       The magistrate judge’s report thoroughly investigated the foundation in the record for the

ALJ’s findings concerning Lawson’s chronic pain and other physical symptoms. The magistrate

judge astutely noted that “The ALJ did not indicate in her decision that treatment eliminated

[Lawson’s] pain, merely that it helped control the same, and while Lawson may not agree that

her pain relief was ‘significant,’ that conclusion is consistent with the medical evidence of

record.” DN 24, p. 8, PageID # 1409. We find no error in the magistrate judge’s conclusion that

substantial evidence supports the ALJ’s findings.

       The magistrate judge correctly determined that the ALJ’s decision was supported by

substantial evidence, even if some evidence could conceivably support an alternate conclusion.

Lawson takes issue with the ALJ’s description of the level of Lawson’s pain management as

“well-controlled” or “significant.” Indeed, Lawson argues in her objections that “one cannot

read [Dr. Berg’s] records as supporting that Ms. Lawson experienced significant relief of her



                                               -6-
pain or that it was controlled enough to allow her to perform light work…” DN 25, p. 3, PageID

#1419. Lawson urges that the ALJ “cherry-picked” facts in reaching his RFC finding and

conclusion that Lawson is “not disabled.” The magistrate judge found, and we agree, that the

ALJ did a thorough evaluation of the record in its entirety, and that there is substantial evidence

in the record to support the ALJ’s statement (DN 10-2, p. 11, PageID # 27) that

       As discussed throughout this decision, the undersigned has carefully read and
       considered all evidence in the record and finds that given the objective and
       clinical findings, testimony, daily activities, and opinions, the residual functional
       capacity set forth above is more consistent with the appropriate medical findings
       and the overall evidence than with the claimant’s allegations.


        The ALJ was clearly within the “zone of choice” in his analysis which cannot be

disturbed by this court. Buxton v. Comm’r of Social Sec., 246 F.3d 762, 773 (6th Cir. 2001).

       The ALJ took into consideration work-related limitations resulting from Lawson’s

impairments, specifically stating that “to account for her complaints and the positive examination

findings [of positive right straight leg raise, tenderness, and decreased grip strength and ankle

reflexes], the undersigned has limited the claimant to less than a full range of light work with the

option to alternate positions with postural, environmental, reaching, manipulative, and lower

extremity limitations.”    As noted by the magistrate judge, Lawson has not identified any

functional limitations mandated by any of her treating sources; she states only that “the medical

records” support her contention that she is more limited in standing and walking and the need to

change positions than is accommodated in the ALJ’s findings.

       Lawson adds an argument not raised before in this case. She contends that the notes of

Dr. Sosnin, Lawson’s family practice physician, indicating that Lawson’s gait and station were

normal are unreliable and should have been disregarded by the ALJ and, subsequently, the

magistrate judge, in evaluating medical evidence concerning Lawson’s claimed limitations in her


                                                -7-
ability to stand and walk. The ALJ identified these family practice notes in addition to similar

notes from September and November of 2017 from Dr. Berg that she had normal gait and stance

and continued a simple walking and stretching routine as part of her treatment for pain. (DN 10-

2, p. 8, PageID # 65).

       Lawson asks the court to look behind the text of the notes and evaluate the underlying

source of information upon which the note is based. She contends that in looking at Sosnin’s

records as a whole, it is apparent that the entries for the physical examination section of his

report is computer-generated and always indicates negative findings, and thus no evaluation of

gait and station appears to ever have actually been performed.

       First, this argument simply assumes that consistently negative findings in the reports

indicate that no physical examinations were performed. Even accepting that argument, Lawson

has offered no authority for the proposition that this court may go behind the medical records in

the way she proposes. To do so would be no different than questioning the competency of a

technician in performing an MRI to challenge a negative MRI result. This is a novel idea, but we

have been afforded no basis to do it.

       In any event, the notes from Dr. Sosnin may be disregarded and substantial evidence

supporting the ALJ’s decision remains. The ALJ relied upon other evidence that Lawson

exhibited normal gait and station (Berg Notes, September and November 2017) and that Lawson

denied difficulty walking and foot pain in a follow-up visit for heel and ankle pain with her

podiatrist one month prior to the hearing (Masternick Notes, 11/21/2017). We thus find that

Lawson’s argument does not identify reversible error in the ALJ’s decision.

       For these reasons set forth herein, this court concludes that magistrate judge’s report was

correct in concluding that the ALJ’s decision is supported by substantial evidence. Lawson’s



                                               -8-
objections to the magistrate judge’s report are without merit and will be denied. The magistrate

judge’s report will be accepted and adopted in its entirety. A separate order and judgement will

be entered this date in accordance with this opinion.



IT IS SO ORDERED.


                        March 18, 2020

                                                      Char
                                                         lesR.Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                         Unit
                                                            edStat
                                                                 esDi
                                                                    str
                                                                      ictCour
                                                                            t




                                                -9-
